UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 2, 2010 (Date of earliest event reported) TEMPLE-INLAND INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-08634 75-1903917 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1300 MoPac Expressway South, 3rd Floor Austin, Texas 78746 (Address of Principal Executive Offices, including Zip code) (512) 434-5800 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On June 2, 2010, Doyle R. Simons, Chief Executive Officer of Temple-Inland Inc., gave an address to the Goldman Sachs Basic Materials Conference in New York City.Copies of the presentation materials used by Mr. Simons are furnished as exhibit 99.1 of this report. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Presentation materials used by Mr. Simons during his address to the Goldman Sachs Basic Materials Conference in New York City on June 2, 2010. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEMPLE-INLAND INC. Date: June 2, 2010 By: /s/ J. Bradley Johnston Name:J. Bradley Johnston Title:Chief Administrative Officer 2 EXHIBIT INDEX Exhibit Description Page Presentation materials used by Mr. Simons during his address to the Goldman Sachs Basic Materials Conference in New York City on June 2, 2010 4 3
